Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/076206 has Claims 10, 13-15 and 19-27 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is October 21, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 21, 2020, March 22, 2022 and May 25, 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Objections
4. 	Claim 10 is objected to because of the following informalities: Where it recites “……physics-based proxy model by inputting pressure front/peak arrival time or peak pressure wherein if permeability……..” in line 14  should be “……physics-based proxy model by
inputting pressure front/peak arrival time or peak pressure, wherein if permeability……..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10, 13-15 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	As per claim 10 and claim 21, it is uncertain what the term “additional attributes of pressure change” stands for-what are the ‘additional attributes’. The examiner could not find any explanations of ‘additional attributes’ in the specification or in any other claims- The term is indefinite because scope of ‘additional attributes’ is not limited in the claim For the purpose of examination, the examiner will interpret the claimed limitation as pressure change.  Appropriate correction is required.

ii) As per Claim 10 and Claim 21, it is uncertain what the term “permeability is determined independently by other methods” stands for-what are the ‘other methods’?  How is permeability determined independently by other method and what is its relationship with the fracture surface area? Without these clarification in the claim language, the meaning of the limitation and overall meaning of the claim(s) is indefinite. Appropriate correction is required.

iii) As per Claim 10 and 19, it is not clear from the claim language, the purpose of the third (optional) hydraulic fractures. It is mentioned as optional at the beginning and however a third pressure gauge configured to monitor the pressure at the third hydraulic fracture, and the pressure data is being utilized in the analysis (In case of Claim 10).  It is not clear if this optional feature is absent-what happens to the analysis. Without this clarification in the claim, the overall meaning of the claim is indefinite. In the case of Claim 19, the third optional hydraulic fracture is not being used at all for the rest of the claim-making this limitation redundant and the purpose of this limitation indefinite. Appropriate correction is required.

iv) As per Claim 19, the claim recites (the last limitation) -“repeating this test at different locations along the wellbore to evaluate heterogeneity in permeability and variation of fracture surface area created along the well bore”. What test is the limitation referring to? Also how the test is being used (or what is the test’s relationships) to evaluate heterogeneity in permeability and variation of fracture surface area created along the well bore. Without these clarification explicitly mentioned in the claim language, the meaning of the limitation and overall meaning of the claim(is) is indefinite. Appropriate correction is required.

v) As per Claim 13, the term “shut off” is no where mentioned in specification and in any other claim. For consistency with the other claims (e.g. claim 19) and as per specification, the term is interpreted as “shut-in”. Appropriate correction is required.
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a first pump…..”, “a first pressure gauge……”, “a second pressure gauge…..”, “a third pressure gauge……” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
For Claim 10, the claim limitations “a first pump…..”, “a first pressure gauge…..”, “a second pressure gauge…..”, “a third pressure gauge…..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification does not disclose the specific algorithm or functional logic of the claim limitations beyond what is recited in the claim limitations themselves.  Furthermore, while the Specification provides functions and steps regarding a first pump, a first pressure gauge, a second pressure gauge and a third pressure gauge etc, it is silent with regards to further description of a first pump, a first pressure gauge, a second pressure gauge and  a third pressure gauge and etc.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not specifically treated is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 10, 13, 19-22 and 25-27 are rejected under 35 U.S.C. 103 as being obvious over Balan et al. hereafter Balan (Pub. No.: US 2020/0291774 A1), in view of Ramos et al. hereafter Ramos (“Development and Testing of Advanced Inter-Well Pressure Pulse Analysis for Fracture Diagnostics in Tight Gas Reservoirs”, ARAM 2018, pp 1-18).

Regarding Claim 10, Balan discloses a system for determining permeability of a subsurface formation and fracture surface area (Balan: [0095], claim 20), comprising:
a first hydraulic fracture in the middle and a second and a third (optional) hydraulic
fractures on both sides of the first fracture in a horizontal well (Balan: Figure 7, [0088]);
a first pressure gauge configured to monitor pressure at the first hydraulic fracture (Balan: [0026]);
a second pressure gauge configured to monitor the pressure at the second hydraulic fracture (Balan: [0026]); and
and
a third pressure gauge configured to monitor the pressure at the third hydraulic fracture (Balan: [0026]);
a processor (Balan: [0032]) configured to:
analyze pressure and rate data to determine either permeability or fracture surface area by using an analytical/ numerical simulation model or a physics-based proxy model by inputting pressure front/peak arrival time or peak pressure (Balan: [0026]: analytical and numerical simulation models; [0027]: analyzing rate and pressure data with reservoir engineering techniques such as rate transient analysis (RTA) [0032], [0040]) wherein if permeability is determined, then fracture surface area is determined based on additional attributes of the pressure change (Balan: [0028]: evaluation of how the individual contribution of each cluster to the total flow stream changes with pressure depletion), and if fracture surface area is determined, then permeability is determined independently by other methods (Balan: [0028]: Real-time or time-delayed monitoring may also facilitate evaluation of the changes in effective area and conductivity of hydraulic fractures due to closure…………Although increasing rate of depletion may tend to increase the flow potential, an associated reduction in effective fracture surface-area may counter some of the benefit. These aforementioned features and considerations may facilitate evaluation and improvement of drawdown strategy to increase rates or recovery), and  wherein if an injection test is implemented, then determined fracture surface area corresponds to total surface area (propped and unpropped) (Balan: [0028]: tracer injection tests; [0018]: The total effective fracture surface-area may be defined as total propped and unpropped fracture surface-area contributing to fluid flow from reservoir matrix to the wellbore;  [0033]: the method includes determining total effective fracture surface-area of hydraulic fractures associated with a well or well bore by performing a model or reservoir engineering such as RTA), and if a production test is implemented, then determined fracture surface area corresponds to effective (propped) surface area (Balan: [0028]: production logging; [0018]: The "effective" fracture surface-area may be defined as fracture surface area contributing to fluid flow from the geological formation into the wellbore. [0041]: the method includes determining the effective fracture surface-area per cluster of hydraulic fractures.).
Balan do not explicitly discloses 
a first pump configured to generate a pressure pulse at the first hydraulic fracture;
Ramos discloses:
a first pump configured to generate a pressure pulse at the first hydraulic fracture (Ramos: page 2 section 2.1, Figures 1, 2, 8, Table 1, section 3.2);
Balan and Ramos are analogous art because they are from the same field of endeavor. They both relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by Balan, and incorporating the generation and use of pressure pulse data in the fracture analysis, as taught by Ramos.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a successful fracture characterization with a reasonable cost-effective technique correlation between the numerical model and the field case, as suggested by Ramos (Ramos: abstract).
 
Regarding Claim 13, the combinations of Balan and Ramos further discloses the system of claim 10, wherein the injection or production rate at the first hydraulic fracture is maintained at a constant rate for a predetermined period of time and then shut off (Ramos: Figure 2, Figure 7,  Table 1, page 4 column 2 section 3.2: pressure response was evaluated prior the fracture for an injection period of 10 hours at a constant rate of 1.5 m3/min (400 gpm), followed by a shut-in period of 10 hours until a cycle period was conducted). 

Regarding Claim 19, Balan discloses a method for determining permeability of a subsurface formation and fracture surface area (Balan: [0095], claim 20), comprising:
creating a first hydraulic fracture in the middle and a second and a third (optional) hydraulic fractures on both sides of the first fracture in a horizontal well (Balan: Figure 7, [0088]);
monitoring, using a first pressure gauge, the pressure at the first hydraulic fracture (Balan: [0026]);
monitoring, using a second pressure gauge, the pressure at the second hydraulic fracture (Balan: [0026]);
and
repeating this test at different locations along the wellbore to evaluate heterogeneity in
permeability and variation of fracture surface area created along the well bore (Balan: [0026]: The fiber optic monitoring or other sensing techniques that measure pressure, temperature and rates at one or more locations along the wellbore length can be employed with reservoir engineering models including analytical and numerical reservoir simulation models to obtain effective fracture surface-area (and conductivity) with depletion….Reservoir pressure
at the respective locations of fracture clusters may be considered. The reservoir pressure at each location of a fracture cluster may incorporated into the reservoir engineering
models).	
Balan do not explicitly discloses 
generating a pressure pulse at the first hydraulic fracture by injecting or producing at a
specific rate for a predetermined period of time and then shut-in;
Ramos discloses 
generating a pressure pulse at the first hydraulic fracture by injecting or producing at a
specific rate for a predetermined period of time and then shut-in (Ramos: Figure 2, Figure 7,  Table 1, page 4 column 2 section 3.2: pressure response was evaluated prior the fracture for an injection period of 10 hours at a constant rate of 1.5 m3/min (400 gpm), followed by a shut-in period of 10 hours until a cycle period was conducted);
Balan and Ramos are analogous art because they are from the same field of endeavor. They both relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by Balan, and incorporating the generation and use of pressure pulse data in the fracture analysis, as taught by Ramos.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a successful fracture characterization with a reasonable cost-effective technique correlation between the numerical model and the field case, as suggested by Ramos (Ramos: abstract).

Regarding Claim 20, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
analyzing pressure and rate data to determine either permeability or fracture surface area
by using an analytical/numerical simulation model or physics-based proxy model inputting
pressure front/peak arrival time or peak pressure (Balan: [0026]: analytical and numerical simulation models; [0027]: analyzing rate and pressure data with reservoir engineering techniques such as rate transient analysis (RTA) [0032], [0040]).

Regarding Claim 21, the combinations of Balan and Ramos further discloses the method of claim 20, wherein if permeability is determined, then fracture surface area is determined based on additional attributes of the pressure change (Balan: [0028]: evaluation of how the individual contribution of each cluster to the total flow stream changes with pressure depletion), and if fracture surface area is determined, then permeability is determined independently by other methods (Balan: [0028]: Real-time or time-delayed monitoring may also facilitate evaluation of the changes in effective area and conductivity of hydraulic fractures due to closure…………Although increasing rate of depletion may tend to increase the flow potential, an associated reduction in effective fracture surface-area may counter some of the benefit. These aforementioned features and considerations may facilitate evaluation and improvement of drawdown strategy to increase rates or recovery).

Regarding Claim 22, the combinations of Balan and Ramos further discloses the method of claim 21, wherein if an injection test is implemented, then determined fracture surface area corresponds to total surf ace area (propped and unpropped) (Balan: [0028]: tracer injection tests; [0018]: The total effective fracture surface-area may be defined as total propped and unpropped fracture surface-area contributing to fluid flow from reservoir matrix to the wellbore;  [0033]: the method includes determining total effective fracture surface-area of hydraulic fractures associated with a well or well bore by performing a model or reservoir engineering such as RTA), and if a production test is implemented, then determined fracture surface area corresponds to effective (propped) surface area (Balan: [0028]: production logging; [0018]: The "effective" fracture surface-area may be defined as fracture surface area contributing to fluid flow from the geological formation into the wellbore. [0041]: the method includes determining the effective fracture surface-area per cluster of hydraulic fractures.).

Regarding Claim 25, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
installing fiber optics comprising a distributed acoustic sensor (DAS) or a distributed
temperature sensor (DTS) at each of the hydraulic fractures (Balan: [0033]).

Regarding Claim 26, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
prior to generating the pressure pulse at the first hydraulic fracture, normalizing the initial
reservoir pressure (Balan: [0094]).

Regarding Claim 27, the combinations of Balan and Ramos further discloses the method of claim 19, wherein the subsurface formation comprises at least one of shale, limestone, and sandstone (Balan: [0031]).

8.	Claims 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being obvious over Balan et al. hereafter Balan (Pub. No.: US 2020/0291774 A1), in view of Ramos et al. hereafter Ramos (“Development and Testing of Advanced Inter-Well Pressure Pulse Analysis for Fracture Diagnostics in Tight Gas Reservoirs”, ARAM 2018, pp 1-18), further in view of Zeghlache et al. hereafter Zeghlache (Pub. No.: US 2018/0371886 Al).

Regarding Claim 14, the combinations of Balan and Ramos the system of claim 10.
However, the combinations of Balan and Ramos do not explicitly disclose one or more packer elements installed between the first hydraulic fracture and the second hydraulic fracture to isolate them hydraulically.
Zehlache discloses 
one or more packer elements installed between the first hydraulic fracture and the second
hydraulic fracture to isolate them hydraulically (Zehlache: [0012]: upper packer, lower packer).
Balan, Ramos and Zehlache are analogous art because they are from the same field of endeavor. All of them relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by the combinations of Balan and Ramos, and incorporating the use of packers, as taught by Zehlache.
One of ordinary skill in the art would have been motivated to do this modification in order to successfully characterize different fracture zones encompassing different pressure profile, as suggested by Zehlache (Zehlache: abstract).

Regarding Claim 23, it is a method claim corresponding to the system as recited Claim 14. Therefore, it is rejected for the same reason as Claim 14 above.

Regarding Claim 15, the combinations of Balan and Ramos discloses the system of claim 10. 
However, the combinations of Balan and Ramos do not explicitly disclose one or more packer elements installed between the first hydraulic fracture and the third hydraulic fracture to isolate them hydraulically.
Zehlache discloses 
one or more packer elements installed between the first hydraulic fracture and the third hydraulic fracture to isolate them hydraulically (Zehlache: [0012]: upper packer, lower packer).
Balan, Ramos and Zehlache are analogous art because they are from the same field of endeavor. All of them relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by the combinations of Balan and Ramos, and incorporating the use of packers, as taught by Zehlache.
One of ordinary skill in the art would have been motivated to do this modification in order to successfully characterize different fracture zones encompassing different pressure profile, as suggested by Zehlache (Zehlache: abstract).

Regarding Claim 24, it is a method claim corresponding to the system as recited Claim 15. Therefore, it is rejected for the same reason as Claim 15 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Assiri et al. (Distributed Pressure Sensing for Production Data Analysis, 2019, SPE, pp 1-11) teaches the elements of an innovative analytical model that uses this data to derive formation properties, visualize averaged flow dynamics, and evaluate the Stimulated Reservoir Volume (SRV).
Bernard Widrow (U.S. Patent No. 4,858,130) teaches the dimensions of the fracture are calculated from data generated by the sensors by analyzing the incident and reflected waves within the fluid system the acoustic waves being generated by pressure pulses from a pump and travel from the pump through the fluid into the fracture.
Clifford et al. (U.S. Patent No.: 9057261 B2) conceptually presents methods and systems are provided for fracturing rock in a formation to enhance the production of fluids from the formation by one or more explosive charges being placed within each of the two or more lateral wellbores, and the explosive charges are detonated to generate pressure pulses which at least partially fracture a rock between the two or more lateral wellbores.
Alekseenko et al. (U.S. Pub. No.: 20130032349 A1)  discloses a method of fracturing multiple zones within a wellbore formed in a subterranean formation is carried out by forming flow-through passages in two or more zones within the wellbore that are spaced apart from each other along the wellbore.

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146